Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 6, 2020

                                      No. 04-20-00077-CV

                                THE CITY OF SAN ANTONIO,
                                         Appellant

                                                 v.

                                       Suzanne S. SMITH,
                                            Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2018CI19949 2018CI22682
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        Pending before the court is an unopposed motion for stay of all trial court proceedings
pending resolution of appeal. Because all proceedings in the trial court are automatically stayed
by statute pending resolution of this appeal, the motion is MOOT; however, the trial court is
instructed that all proceedings in the underlying case are stayed pending resolution of this appeal.
See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(b).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court